Citation Nr: 1613801	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-36 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a joint disability.

2. Entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to service connection for a cardiovascular disorder other than hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from August 1972 to August 1974 and from January 1991 to May 1991, including service in the Southwest Theater of Operations during the Persian Gulf War.  He also performed service with the Army Reserve.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over this case was subsequently transferred to the RO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

In April 2014, the Board remanded the appeal for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a joint disability and a cardiovascular disorder other than hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's depressive disorder is not shown to be related to any period of active duty service and a psychosis was not compensably disabling within one year following separation from active duty.




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In November 2007, VA notified the Veteran of the information and evidence needed to substantiate the claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In September and November 2014, VA obtained an examination and opinion which, for reasons discussed below, the Board finds adequate.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

In addition, pursuant to the Board's April 2014 remand, the AOJ obtained outstanding VA and Social Security Administration records, obtained an etiological opinion, readjudicated the claim, and issued a supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).




Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including psychosis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.

Where a chronic disease such as a psychosis is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  38 C.F.R. § 3.303(b).  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder which he relates to driving trucks in hazardous conditions during his second period of active duty.  In that regard, the record discloses that he served with a transportation company in support of Operation Desert Storm and received the Kuwait Liberation Medal and the Southwest Asia Service Medal with two Bronze Service Stars.

Initially, as numerous recent VA treatment records show diagnoses of depressive disorder, the Veteran has met the current disability requirement.  The dispositive issue is therefore whether his depression is related to service.  There is one opinion on this matter.

In September 2014, a VA psychologist determined, after reviewing the claims file and performing an examination, that the Veteran's symptoms were attributable to depressive disorder only.  The examiner noted that the Veteran denied direct combat experience but expressed concerns about seeing dead bodies and the possibility of running over landmines and improvised explosive devices.  He also reported problems with insomnia and "nerves" since the late 1990s, which the appellant attributed to hypertension and the death of his sister, and reported feeling depressed due to the death of various family members and a lack of income.  Although the examiner stated that the Veteran did not meet the criteria for posttraumatic stress disorder (PTSD), he checked a box indicating that the appellant had such a diagnosis.  The AOJ subsequently requested clarification and in a November 2014 addendum, the same examiner stated that he had inadvertently noted that the Veteran had PTSD but explained that the Veteran did not in fact have a current diagnosis of PTSD.  Rather, his symptoms were better characterized as depressive disorder.  The examiner opined that his depression was attributable to a lack of income, an inability to contribute to his expenses, and the death of his sister and other family members and thus concluded that it was less likely than not that his current depressive disorder was related to service.

Based on the above, the Board finds that a preponderance of the most probative evidence is against the claim.  Indeed, service treatment records related to the first period of active duty are negative for complaints or treatment for psychological issues.  As to the second period, no psychological defects were noted upon entrance and, although at an April 1991 separation examination, the Veteran reported difficulty sleeping due to nightmares and heavy smoking as well as feeling depressed, nervous and worried, the examination was normal.  Post-service, while an October 1991 VA treatment record shows a diagnosis of anxiety, the only diagnosis shown during the pendency of the claim has been depression.  Although a July 2007 VA treatment shows a provisional diagnosis of anxiety/PTSD, following a mental health evaluation, the final diagnosis was determined to be dysthymic disorder only.

Hence, as the November 2014 addendum opinion was provided by a psychologist with a Ph.D. and is supported by a reasoned opinion that is consistent with the evidence of record, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Although the VA examiner did not specifically address the October 1991 diagnosis of anxiety, the September 2014 examination report makes clear that he reviewed the entire claims file and considered the Veteran's reported symptoms.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There is no contrary opinion.

To the extent the Veteran has offered his opinion that depression is related to service, this testimony pertains to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent he is competent to so opine, the specific, reasoned opinion of the VA examiner is of greater probative weight than any such general lay assertion.

Although the Veteran denied participating in combat at the September 2014 VA examination, in a September 2009 VA Form 9, he alleged that close encounters with incoming artillery rounds caused his "nerves to be bad."  To the extent these statements may suggest a claim for PTSD, the Board observes that there are particular requirements for establishing such a claim, one of which is medical evidence showing a diagnosis of PTSD.  See 38 C.F.R. §§  3.304(f), 4.125.  As noted above, although the Veteran has been evaluated for his mental health on numerous occasions, he has not been diagnosed with PTSD.  Hence, service connection cannot be established on this basis.

Finally, there is no indication that a psychosis was noted in service and chronicity in service is not adequately supported.  In addition, there is no indication that a psychosis manifested to a compensably disabling degree within the one-year period following separation from active duty.  38 C.F.R. §§  3.303(b), 3.309(a); Walker, 708 F.3d at 1331.  Although the October 1991 anxiety diagnosis occurred within the one-year presumptive period, anxiety is not considered a psychosis.  See 38 C.F.R. § 3.384.

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

Regarding a cardiovascular disorder other than hypertension, the Veteran contends that he has experienced heart palpitations and other cardiovascular symptoms since his second period of active duty.  As the Veteran served in the Southwest Theater of Operations during the Persian Gulf War, he is a Persian Gulf Veteran and therefore may be entitled to compensation for an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(A), (B); 38 C.F.R. § 3.317(a)(2)(A),(B) (2015).  Significantly, signs or symptoms of such illness include cardiovascular-related complaints.  38 C.F.R. § 3.317(b)(11).  Entitlement to compensation requires that the resulting disability is manifest to a compensable degree and cannot be attributed to any known clinical diagnosis, and that disability has existed for 6 months or more or exhibits intermittent episodes of improvement or worsening over a 6 month period.  38 C.F.R. § 3.317(a)(i),(ii), (4).

While the record shows clinical diagnoses of ischemic heart disease and coronary artery disease, it appears that not all cardiovascular symptoms have been attributed to diagnosed disorders.  Although no cardiovascular defects were noted upon entrance into the second period of active duty, at the April 1991 separation examination, the Veteran reported heart palpitation and pounding.  VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2).  Hence, in this case, an examination and opinion are warranted.

As to entitlement to service connection for a joint disability, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, in April 2014, the Board remanded the appeal for an etiological opinion.  In September 2014, a VA nurse practitioner concluded that there was no medical evidence to suggest that the Veteran's current knee, shoulder or wrist degenerative joint disease were related to service because there were no medical complaints of knee, shoulder or wrist problems during service and because degenerative joint disease had not been diagnosed until 2011 at the earliest.

Significantly, service treatment records show that in February 1991, the Veteran reported having arthritis in his joints, and at the April 1991 separation examination, he checked boxes indicating swollen or painful joints and arthritis, rheumatism or bursitis.  VA treatment records also show cervical spine degenerative joint disease in November 2007.  To the extent the examiner's rationale is inconsistent with the evidence of record, it is inadequate and an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, at the September 2014 examination, the appellant reported experiencing shoulder and wrist pain during service as well as knee swelling and pain in 1992.  The examiner did not address, however, whether the appellant's competent and credible reports of joint pain occurring prior to the initial diagnoses of degenerative joint disease were indicative of an undiagnosed illness or medically unexplained chronic multisymptom illness.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination as to the etiology of any cardiovascular disorder other than hypertension.  All necessary tests should be conducted. The claims file should be reviewed by the examiner.

The examiner should first indicate whether the Veteran experiences any cardiovascular signs or symptoms that have not been attributed to a known clinical diagnosis.  If the Veteran's cardiovascular signs or symptoms cannot be attributed to a known clinical diagnosis, the examiner should indicate if the symptoms have persisted for 6 months or more.

Then, as to any diagnosed cardiovascular disorder other than hypertension, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that such disorder is related to or had its onset during any period of the Veteran's military service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports should be considered credible.

2. Thereafter, forward the entire claims file to the examiner who prepared the September 2014 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The claims file and this remand should be reviewed by the examiner, to include the service treatment records which indicate that the Veteran reported arthritis in service as noted above in this remand.

The examiner should first indicate whether the Veteran experiences any joint pain that has not been attributed to a known clinical diagnosis.  If the Veteran's joint pain cannot be attributed to a known clinic diagnosis, the examiner should indicate if the symptoms have persisted for 6 months or more.

Then, as to any diagnosed joint disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disorder is related to or had its onset during any period of the Veteran's military service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports should be considered credible.

3. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


